Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims Status:
Claims 1-3 and 11 have been cancelled.
Claims 4-10 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 is directed to an apparatus (anticoagulation device) and how to use it (“the device delivers hydrogen gas…”). The verb “delivers” is reasonably interpreted as an active step and not an intended use. That is indefinite. See MPEP 2173.05(p)(II): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).” Claim 5 is rejected as indefinite because it is dependent upon an indefinite base claim. Correction is required.
2. Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “cures blood coagulation” and claim 6 is directed to a “blood coagulation curing method”. The Examiner looked to the specification to understand what was inhibiting clotting of blood (page 7, line 8) but then goes on to teach that it improves blood clotting (page 7, line 9). Improving blood clotting and inhibiting blood clotting are completely different functions. The specification does not appear to describe how this is possible. It is then unclear to the Examiner what is intended by the term “cures” or “curing” because it could mean inhibiting blood clotting or it could mean that it improves blood clotting which renders the scope unclear. “When a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008). Correction is required. The Examiner suggests cancelling the claims. The claim will be examined as it reads on improving blood clotting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1. Claim(s) 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (Acute Medicine & Surgery 2018 (published online October 24, 2017);5:113-118).
With regard to instant claims 4 and 5, Sano et al. disclose: “High-pressure gas cylinders were filled with a mixture of hydrogen (1.3%), oxygen, and nitrogen that was directly inhaled by the patients.” (page 114, lower right column). It is merely semantics to call the gas cylinder of Sano et al. “an anticoagulation device” because the intended use of the device is not further limiting. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting. 
With regard to instant claims 6-10, the patients that inhaled the hydrogen gas mixture inherently cured their blood coagulation, improved their vascular endothelial cell function by inherently inhibiting generation of reactive oxygen species through a mitochondrial electron rectification, protected mitochondria by inherently improving a mitochondrial function or by inhibiting generation of reactive oxygen species through a mitochondrial electron rectification and improved the metabolism by inherently decreasing a mitochondrial membrane potential in the subject by having an uncoupling effect on mitochondria. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not Id. Additionally, the instant specification merely teaches that the anticoagulation agent of the present invention, namely hydrogen, improves blood clotting by increasing mitochondrial hydrogenase activity (page 7, lines 9-10) which will naturally happen when the subject is administered the hydrogen composition of Sano et al. Please note that: “[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d at 1578; see also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376–77 (Fed. Cir. 2001) (“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”).
2. Claim(s) 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (Vascular Health and Risk Management 2014;10:591-597; IDS reference number 15). 
With regard to instant claims 4 and 5, Sakai et al. disclose that: “hydrogen gas was produced in an acrylic resin tube in an elastic poly(ethylene terephthalate) (PET) bottle filled with 530 mL of water by mixing 75% of metal aluminum grains with 25% of calcium hydroxide (by weight) and 0.5 mL of water.” (page 593, Preparation of high-H2 water and placebo water). It is merely semantics to call the bottle of Sakai et al. “an anticoagulation device” because the intended use of the device is not further limiting. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
With regard to instant claims 6-10, Sakai et al. disclose methods of improving vascular endothelial function (title) by having patients drink 7 ppm H2 (3.5 mg H2 in 500 ml water) to protect from detrimental ROS by neutralization of ROS (Abstract; Conclusion). Metabolism is inherently improved, mitochondria are inherently protected by improved mitochondrial function or by electron rectification and the molecular hydrogen decreases a mitochondrial membrane potential in the subject by an uncoupling effect on mitochondria and blood coagulation is inherently cured because the same hydrogen gas is administered by Sakai et al. as instantly claimed. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. Additionally, the instant specification merely teaches that the anticoagulation agent of the present invention, namely hydrogen, improves blood clotting by increasing mitochondrial hydrogenase activity (page 7, lines 9-10) which will naturally happen when the subject is administered the hydrogen composition of Sakai et al. Please note that: “[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.” In re Woodruff, 919 F.2d at 1578; see also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376–77 (Fed. Cir. 2001) (“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”).

Conclusion

No claims are allowed.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613